Citation Nr: 1709427	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  08-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 11, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

During the course of this appeal, in a March 2012 rating decision, the RO granted entitlement to TDIU effective June 11, 2009, based on the Veteran's service-connected disabilities. 

In a March 2013 decision, the Board in part denied claims of an initial rating in excess of 10 percent for chloracne and scarring of the face and neck, from November 14, 1996; an initial compensable rating for chloracne scars of the upper back, anterior chest, and penis, from November 14, 1996; and a rating in excess of 50 percent for chloracne, from December 14, 2002. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2014 Joint Motion for Partial Remand (JMR), in a March 2014 Order the Court remanded the Board's decision, but only to the extent that it failed to adjudicate a claim for a total disability rating based on individual unemployability due to service-connected disability prior to June 11, 2009.  See Smallwood v. Brown, 10 Vet. App. 93, 99   (1997) (failure to adjudicate all claims in appellate status is remandable error); see also Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  

The Veteran is service connected for chloracne, with scarring of the face and neck; chloracne scars of the upper back, anterior chest, and penis; PTSD; and residuals of a healed laceration, left knee.  The Veteran's combined disability rating has been established as 60 percent from December 14, 2002 (when the 50 percent rating for chloracne was granted); 70 percent from May 10, 2004; and 80 percent with a grant of TDIU effective June 9, 2011.  

In July 2014, the Board remanded for a VA examination on TDIU consistent with the March 2014 JMR and Court Order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the July 2014 Board remand, VA examinations were conducted in conjunction with the outstanding TDIU claim.  A June 2015 skin examination determined that the Veteran's unemployability, prior to June 11, 2009, is less likely as not (less than 50/50 probability) secondary to his service-connected chloracne and/or left knee scar.

In a June 2015 PTSD examination, and January, February and April 2016 addendum opinions, an examiner stated that the Veteran was unemployable due to his service-connected PTSD prior to June 11, 2009.  The examiner, with consideration of the DSM V criteria, stated that the Veteran has never been able to work a structured job with a regular schedule, and was only able to work after returning from Vietnam because understanding supervisors tolerated his PTSD symptoms.  The examiner further stated that it was mere speculation to provide a date as to when exactly the PTSD rendered the Veteran unemployable.  The examiner stated that the Veteran last worked in 1996 or 1997 as a contract plumber.

The Board finds an addendum, clarifying VA examiner's opinion is required due to conflicting opinions of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

SSA records reflect that the Veteran alleged his disability onset date was December 15, 2003 and that he stopped working in December 31, 2006.  SSA determined the disability began in July 1, 2008 with primary diagnosis of a back disability and secondary diagnosis of anxiety related disorders.  The SSA examiner stated that the PTSD was not severe and would not have been disabling prior to July 1, 2008.  The Veteran's wife indicated that the Veteran's primary problems are physical.  She stated that the Veteran handles stress well and handles changes in routine well.  She noted he gets along well with authority figures and has never been fired or laid off due to problems getting along with people.  She indicated that he is able to follow written and verbal instructions and has no problems with attention.  Further, VA examinations conducted in March 2009, May 2010 and April 2011 indicated the Veteran was unable to work due to non-service connected degenerative spine disease. 

The examiner should also consider both the DSM-IV as well as DSM-V criteria in the opinion, and state whether the opinion of record would be altered under the DSM-IV criteria.  See 38 C.F.R. § 4.125 (a); 80 Fed. Reg. 14308  (March 15, 2015) (final rule amending 38 C.F.R. § 4.125).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the June 2015 VA examiner for PTSD in order to obtain a clarifying, addendum opinion.  If this examiner is not available, the claims file should be forwarded to another appropriate examiner.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The examiner should take into account all evidence of record, to include both the lay and medical evidence.  

(a) Based on a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that Veteran's service-connected PTSD prior to June 11, 2009 alone rendered him unable to secure or follow a substantially gainful occupation.  To the extent possible, the examiner should indicate when exactly service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation. 

The examiner must discuss the SSA records which reflect that the Veteran alleged his disability onset date was December 15, 2003 and that he stopped working in December 31, 2006.  SSA determined the disability began in July 1, 2008 with primary diagnosis of a back disability and secondary diagnosis of anxiety related disorders.  The SSA examiner stated that the PTSD was not severe and would not have been disabling prior to July 1, 2008.  

The examiner must also consider the Veteran's wife's statements in the SSA records that the Veteran's primary problems are physical.  She stated that the Veteran handles stress well and handles changes in routine well.  She noted he gets along well with authority figures and has never been fired or laid off due to problems getting along with people.  She indicated that he is able to follow written and verbal instructions and has no problems with attention.

The examiner must also consider the VA examinations conducted in March 2009, May 2010 and April 2011 which indicate the Veteran was unable to work due to non-service connected degenerative spine disease. 

(b) In offering the foregoing opinions, the examiner should discuss the Veteran's employment history and educational attainment; however, the examiner must not take into consideration factors other than the Veteran's service-connected disabilities (i.e., age or nonservice-connected disabilities).
(c) The examiner should clarify if the opinion would be different under DSM-IV and DSM-V criteria.

All opinions provided must be explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue entitlement to TDIU prior to June 11, 2009.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




